Name: 96/360/EC: Commission Decision of 5 June 1996 authorizing Ireland to adjust the method for calculating the somatic cell count in cows' milk (Only the English text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  European Union law;  marketing;  processed agricultural produce;  Europe
 Date Published: 1996-06-11

 Avis juridique important|31996D036096/360/EC: Commission Decision of 5 June 1996 authorizing Ireland to adjust the method for calculating the somatic cell count in cows' milk (Only the English text is authentic) (Text with EEA relevance) Official Journal L 138 , 11/06/1996 P. 0025 - 0026COMMISSION DECISION of 5 June 1996 authorizing Ireland to adjust the method for calculating the somatic cell count in cows' milk (Only the English text is authentic) (Text with EEA relevance) (96/360/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (1), as last amended by Directive 94/71/EC (2), and in particular Annex A, Chapter IV, A (1) and (2) thereto,Whereas pursuant to the terms of Directive 92/46/EEC, the method for calculating the geometric average of the somatic cell count in raw milk can be adjusted when the production level varies greatly during the low lactation period;Whereas milk production is very low in Ireland from November to February, which results in an average somatic cell count during the period that exceeds the counts fixed by Directive 92/46/EEC; whereas these excesses have a physiological basis and cannot be ascribed to a disease of the udder;Whereas the method for calculating the results should be adjusted to take account of this seasonal variation in production in Ireland;Whereas Ireland has proposed an alternative calculation method that weights the geometric averages of the somatic cell count during the low lactation period; whereas this method ensures the quality of the milk collected in Ireland during this time of the year;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 During the period from November of one year to February of the following year, Ireland is hereby authorized to use for calculating the somatic cell count in raw cows' milk provided for in Annex A, Chapter IV, A (1) and (2) to Directive 92/46/EEC a calculation method that involves weighting each month's results by a coefficient. The coefficient is obtained by multiplying the milk production level recorded each month during the period by 50 % of the average monthly value of the milk production recorded from April to September prior to the start of the period in question.Article 2 This Decision shall be reviewed two years following its adoption on the basis of a report presented to the Commission by the Irish authorities.Article 3 This Decision is addressed to Ireland.Done at Brussels, 5 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 1.(2) OJ No L 368, 31. 12. 1994, p. 33.